Title: From George Washington to John Jay, 11 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters West Point 11th Sepr 1779
        
        I do myself the honor to inclose your Excellency two of the latest York papers that have come to my hands.
        The Count de la Luzerne reached Springfeild the Evening of the 7th and may be every hour expected here. I have the honor to be with the greatest Respect Yr Excellency’s Most obt and humble Servt
        
          Go: Washington
        
      